Title: To Benjamin Franklin from Daniel Roberdeau, 3 November 1778
From: Roberdeau, Daniel
To: Franklin, Benjamin


Dear Sir
Philad. Novr. 3d. 1778
Le Chevalier Mauduit Du Plessis by whose hands I received your introductory favr. last year is also the Bearer of this to acknowledge the service you did your Country, as well as the honor confered on me in that Instance. To be more particular in commending the good and brave conduct of this worthy Officer would be to sanctify the repeated acts of Congress fully expressive of that Gentleman’s high merit not only as to promotion, being raised in so short a time to the high rank of Lieut. Colonel, but also testifying of their approbation of his good behaviour & Galantry on repeated occasions of which he is furnished with Credentials. I am respectfully Dr. Sir Yr. most obt. & very huml. Servt.
Daniel Roberdeau
His Excellency Benja. Franklin
 
Addressed: His Excellency / Benja. Franklin Esquire / Minister Plenipotentiary at the / Court of France / favored by the Cheva- / lier Mauduit Du Plessis / Paris
Endorsed: Genl. Roberdeau’s Letter about M. du Plessis
Notation: Nov. 3d. 1778.
